452 F.2d 547
UNITED STATES of America, Plaintiff-Appellee,v.Ernest Eugene MAHLER, Defendant-Appellant.
No. 71-1452.
United States Court of Appeals,Ninth Circuit.
Dec. 21, 1971.Certiorari Denied April 17, 1972.See 92 S. Ct. 1517.

Philip A. DeMassa (argued), San Diego, Cal., for defendant-appellant.
Brian E. Michaels, Asst. U. S. Atty.  (argued), Harry D. Steward, U. S. Atty., Robert H. Filsinger, Asst. U. S. Atty. & Chief, Criminal Division, San Diego, Cal., for plaintiff-appellee.
Before HUFSTEDLER and TRASK, Circuit Judges, and FERGUSON, District Judge.*
PER CURIAM:


1
This is an appeal from a judgment of conviction for concealing and removing court documents in violation of 18 U.S.C. Sec. 2071, following a jury trial.  We affirm.


2
The critical issue on this appeal is the admissibility of certain evidence.  There is no doubt about its relevance.  It was relevant to the defendant's motive.  Such relevant evidence is not rendered inadmissible because it is of a highly prejudicial nature.  Smith v. Rhay, 419 F.2d 160 (9th Cir. 1969); Loux v. United States, 389 F.2d 911 (9th Cir. 1968); Reed v. United States, 364 F.2d 630 (9th Cir. 1966).


3
Appellant's complaint is that the relevance is so slight and the potential for prejudicial effect is so great that the evidence should have been excluded.  We likewise agree with appellant that the evidence was prejudicial.  The best evidence often is.


4
The question of the admissibility of evidence under these circumstances is one of balance which is addressed to the trial court's discretion, subject to review.  Hernandez v. United States, 370 F.2d 171 (9th Cir. 1966).


5
It is quite possible that other judges, as triers of fact, would have exercised their discretion in a different manner.  We cannot say, however, that the ruling of the trial judge was a clear abuse of discretion.


6
The judgment is affirmed.



*
 Honorable Warren J. Ferguson, United States District Judge, Central District of California, sitting by designation